Title: To James Madison from Thomas Bulkeley, 5 August 1801
From: Bulkeley, Thomas
To: Madison, James


					
						Sir
						Lisbon the 5th. Augt. 1801
					
					The preceeding is copy of a letter I had the honor of writing you the 1st. Inst. by the Schooner Enterprize, bound to New York, accompanied by the Vouchers therein mentioned.
					I have now further to inclose you copy of a Letter I received by last post from our Consul at Tripoli announcing the Declaration of War in form by the Bashaw against the U.S.
					Comodore Dale left a Frigate to watch the Motions of the two Tripoline Corsairs he left at Gibraltar.
					Letters from France, England, Spain, and almost every other part of Europe announce the speedy approach of a general peace in Europe.
					I beg leave to recommend myself to His Excellcy. the President of the United States for my continuation in the Office I have the honor of holding, hoping my conduct & attention to the Interests of our Citizens has hitherto been such as to have given the most implicit satisfaction and to which I beg the favor of your assuring His Excellcy. I shall ever most pointedly attend to, and strictly adhere to such instructions as I may be honored with.  I have the honor to be &ca.
					 
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
